Per Curiam:
It is not disputed that the accident, by means of which George W. Sellers lost his life, occurred in the yard of the Northern Central Railway Company, at Marysville, upon the track of the said company, and from one of its shifting engines. This suit was brought against the Pennsylvania Railroad Company by the widow of said Sellers, to recover compensation for his death, upon the ground that it was caused by the negligence of the last-named company. There was no evidence that said company was either owner or lessee of the Northern Central Railway. There was some evidence tending to show that the Northern Central was operated by the Pennsylvania Railroad Company. It was not very strong or satisfactory, but was as much so as the evidence in Penna. R. Co. v. Spicker, 105 Pa. 142 and Young v. Railroad Co., 115 Pa. 112, in which cases substantially the same question was considered. The writer doubted the sufficiency of the evidence to connect the two roads in each of those cases, and for that reason did not agree to the judgment although no dissent appears. That is of no possible moment now, however, and it is not proposed to question their authority. It is sufficient to say that under the ruling of those eases this judgment must be affirmed, as the measure óf proof here is fully up to the standard there laid down. We need not discuss the testimony in detail. To go over 150 pages, printed in small type, for this purpose, would be a consumption of time that can be better employed.
Judgment affirmed.